Citation Nr: 1445621	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-31 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for irritable colon syndrome with chronic constipation (claimed as colitis).

2.  Entitlement to a rating higher than 20 percent for spinal stenosis with lumbosacral strain (low back disability).

3.  Entitlement to a rating higher than 20 percent for neuropathy of the left lower extremity.

4.  Entitlement to a rating higher than 20 percent for neuropathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty form November 1950 to November 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The Board notes that in an August 2014 brief, the Veteran's representative identified a claim for service connection for multilevel chronic arterial occlusive disease of the left leg, to include as secondary to a service-connected disability, as an issue on appeal.  However, this issue is not currently in appellate status.  Therefore, the issue is referred to the originating agency for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issues of increased ratings for low back, left lower extremity neuropathy, and right lower extremity neuropathy disabilities and the claim for a TDIU are addressed in the REMAND that follows the ORDER below.

FINDING OF FACT

For the entire period on appeal, the Veteran's irritable colon syndrome has more nearly approximated severe irritable colon syndrome productive of diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress than moderate irritable colon syndrome.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for irritable colon syndrome have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal for an increased disability rating for service-connected irritable colon syndrome, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the benefit sought, i.e., the maximum schedular disability rating of 30 percent for irritable colon syndrome, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's irritable colon syndrome is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome including spastic colitis), which provides that a maximum disability rating of 30 percent is warranted for severe symptoms productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate symptoms productive of frequent episodes of bowel disturbance, with abdominal distress.  A noncompensable rating is warranted for mild symptoms productive of disturbances of bowel function with occasional episodes of abdominal distress.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected irritable colon syndrome.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

Turning to the merits of the claim, VA records dated in December 2009 and April 2010 reflect the Veteran's reports of experiencing chronic constipation, gas, and bloating.  

In response to his claim for an increased rating, the Veteran was afforded a VA examination in July 2010.  He reported a history of constipation that began in service that had become progressively worse since its onset.  The Veteran indicated that his disability may have gotten worse since his last examination because in addition to the medication previously prescribed for his disability, he now used an over-the-counter laxative every three to four days.  He described the frequency of his constipation as constant.  The physical examination revealed no signs of significant weight loss or malnutrition, and the Veteran did not show signs of anemia.  Examination of the abdomen was negative for evidence of masses or tenderness.  The examiner provided a diagnosis of irritable colon syndrome with constipation and noted the disability to have mild effects on the Veteran's toileting.   

The Veteran underwent an additional VA examination in March 2011, at which time he identified constipation as the primary symptom associated with his irritable colon syndrome.   He reportedly used a prescription laxative nightly and also occasionally used an over-the-counter laxative to help with his constipation, but stated that even with the use of the medications, he only had bowel movements every two to three days.  He stated that within the past year, he also began to experience diarrhea every two to three weeks.  The Veteran described his constipation as "constant" and also reported a history of having daily intestinal pain of a moderate severity in his right upper quadrant.  He denied a history of any other pertinent symptoms or diagnoses.  There were no episodes of colic, nausea, vomiting, abdominal distention, or bowel obstruction.  On the physical examination, there were no signs of significant weight loss or malnutrition or evidence of an abdominal mass.  The Veteran did not have signs of anemia, but the examiner noted his history of anemia and laboratory findings of mild anemia.  Following the examination, the examiner concluded that the Veteran's irritable colon syndrome with chronic constipation had moderate effects on the Veteran's toileting and mild effects on his ability to travel.   

A June 2011 VA medical note documents the Veteran's report of experiencing occasional abdominal discomfort that eased with voiding.  He was referred for an ultrasound of the abdomen.  An associated July 2011 VA ultrasound report shows no findings relevant to the Veteran's service-connected irritable colon syndrome.    

The Veteran most recently underwent a VA examination in September 2013 to assess the severity of his service-connected irritable colon syndrome.  The examiner reviewed the record in connection with the examination.  The Veteran identified his primary symptom as constipation and stated that he usually had a bowel movement every other day.  He essentially reported that although he used a prescription laxative, sometimes he only had bowel movements every two to three days.  Occasionally, he also used an over-the-counter laxative to assist with his bowel movements.  The Veteran further reported that he had "cut back" on the use of the prescribed laxative to every other night because he sometimes had loose bowels and would soil his bed.  He reported that he had more frequent diarrhea, which occurred weekly.  The examiner noted that there were no signs or symptoms of any stomach or duodenum condition and that the Veteran did not have any incapacitating episodes.  There were no physical findings, complications, conditions, signs or symptoms identified as being related to the Veteran's irritable colon syndrome diagnosis.  

Having reviewed the foregoing evidence, the Board finds that the Veteran is entitled to a disability rating of 30 percent for irritable colon syndrome for the entire period on appeal.  In this regard, the Board notes that the Veteran has reported experiencing alternating constipation and diarrhea, gas, bloating and abdominal pain occurring as frequently as daily.  The Veteran has also reported problems with fecal incontinence and VA examiners have found his disability to effect some of his daily activities.  Resolving all doubt in the Veteran's favor, his symptoms have more nearly approximated severe irritable colon syndrome with alternating diarrhea and constipation and more or less constant abdominal distress.  Thus, a 30 percent rating is warranted under Diagnostic Code 7319.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  As this is the maximum schedular rating under this diagnostic code, and there is no other potentially applicable diagnostic code with a higher rating, discussion of whether a higher schedular rating is warranted is unnecessary.

Other Considerations

The Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the manifestations of the Veteran's irritable colon syndrome are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not in order.


ORDER

A 30 percent rating for irritable colon syndrome throughout the period on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.  


REMAND

Unfortunately, additional development is needed prior to adjudicating the Veteran's remaining claims.

In statements submitted in July 2014, the Veteran requested a re-evaluation of his low back and neuropathy disabilities and essentially claimed that his low back and left and right lower extremity neuropathy disabilities have increased in severity since the last VA examination for compensation and pension purposes.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the claims must be remanded in order to afford the Veteran an examination to determine the current severity of these disabilities.
As for the Veteran's remaining claim, the Board finds that the claim for a TDIU is inextricably intertwined with the increased rating claims, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issues on appeal. 

2.  When the foregoing development has been completed, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient enterprise to determine the current degree of severity of his service-connected low back disability, left lower extremity neuropathy, and right lower extremity neuropathy.  All pertinent evidence in Virtual VA and VBMS must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner must provide an opinion concerning the impact of all of the Veteran's service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to render him unemployable.

The examiner must provide the rationale for each opinion expressed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should again review the record and re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


